DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
                                                     Allowable Subject Matter
3. Claims [1, 3-9, 11-14, 16 and 18-20] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
  Re Claim [1] none of the prior art on the record either in combination or alone teaches or reasonably suggests: an image sensor comprising: wherein each of a first readout area and a second readout area are defined on the pixel array in accordance with a preset readout mode to include two photoelectric conversion elements among the first photoelectric conversion element to the fourth photoelectric conversion element included in the first sub-pixel and two photoelectric conversion elements among the first photoelectric conversion element to the fourth photoelectric conversion element, included in the second sub-pixel, wherein the row driver is configured to generate a first drive signal for reading out signals provided from two photoelectric conversion elements included in the first sub-pixel and two photoelectric conversion elements 
 
Claims 3-9 and 11-14 are allowed due to their direct or indirect dependency on claim 1.

 Re Claim [16] none of the prior art on the record either in combination or alone teaches or reasonably suggests: an image sensor comprising: wherein each of a first readout area and a second readout area are defined on the pixel array, in accordance with a preset readout mode, to include two photoelectric conversion elements among the first photoelectric conversion element to the fourth photoelectric conversion element,  included in the first sub-pixel and two photoelectric conversion elements among the first photoelectric conversion element to the fourth photoelectric conversion element included in the second sub-pixel,  wherein the row driver is configured to control the first transmission gate to the fourth transmission gate to perform a readout of the signals provided from two photoelectric conversion elements included in the first sub-pixel and two photoelectric conversion elements included in the second sub-pixel, included in the first readout area, and wherein the row driver is configured to control the first transmission gate to the fourth transmission gate to perform a readout of the signals provided from two photoelectric conversion elements included in the first sub-pixel and two photoelectric conversion elements included in the second sub-pixel, included in the second readout area;  in conjunction with the other limitation of the claim.

Claims 18-20 are allowed due to their direct or indirect dependency on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/            Primary Examiner, Art Unit 2698